DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed on 05/21/2021 has been entered and considered by examiner.

Specification
3.	The following title is suggested: --… ACTIVE MATRIX SUBSTRATE INCLUDING SETTING THIN FILM TRANSISTOR AND RESETTING THIN FILM TRANSISTOR AND DISPLAY DEVICE INCLUDING SAME …--.

Claim Objections
4.	Claims 1, 11-19, 21-23, and 26-27 are objected to because of the following informalities:  
In line 35 of claim 1: “… of the first node, …” should be changed to --… of the first node, and …--.
Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 

6.	Claims 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. U.S. 10,622,437 B2. 

The following is an example for comparing claim 28 of this application with claims 1 and 15 of U.S. Patent No. U.S. 10,622,437 B2.
Claim 28 of this application
Claims 1 and 15 of U.S. Patent No. U.S. 10,622,437 B2
28. An active matrix substrate including a display region including a plurality of pixel regions, and a peripheral region lying at periphery of the display region, the active matrix substrate comprising:
1. An active matrix substrate including a display region including a plurality of pixel regions, and a peripheral region lying at periphery of the display region, the active matrix substrate comprising:
a substrate; 
 a substrate;
 a plurality of gate bus lines and a  
 plurality of source bus lines on the   
 substrate;
 a plurality of gate bus lines and a   
 plurality of source bus lines  
 provided on the substrate;
 a source driver disposed in the 
 peripheral region and including a 
 plurality of output terminals;
a source driver arranged in the peripheral region, the source driver including a plurality of output terminals;
a plurality of signal output lines each connected to a corresponding one of the plurality of output terminals of the source driver; and
a plurality of signal output lines respectively coupled to the plurality of output terminals of the source driver; and 
a demultiplexer circuit which includes a plurality of unit circuits supported by the substrate and which is disposed in the peripheral region,
a demultiplexer circuit arranged in the peripheral region, the demultiplexer circuit including a plurality of unit circuits supported by the substrate, 
wherein 
wherein 
each of the plurality of unit circuits of the demultiplexer circuit distributes a display signal from one signal output line of the plurality of signal output lines to n source bus lines of the plurality of source bus lines, where n is an integer larger than or equal to 2, 
the plurality of unit circuits of the demultiplexer circuit each distribute a display signal from one signal output line among the plurality of signal output lines to an n number of source bus lines,  where n is an integer of 2 or greater, among the 
plurality of source bus lines,
each of the plurality of unit circuits includes 
the plurality of unit circuits each include  
n branch lines connected to the one signal output line, and
an n number of branch wiring lines coupled to the one signal output line, and 
n switching TFTs each connected to a corresponding one of the n branch lines, the n switching TFTs being configured to perform individual on/off control of electrical connections of the n branch lines to the n source bus lines, and
an n number of switching thin film transistors (TFTs) respectively  coupled to the n number of branch wiring lines, the n number of switching TFTs being configured to separately on/off-control electrical couplings between the n number of branch wiring lines and the n number of source bus lines, 
the demultiplexer circuit further includes a plurality of boost circuits each configured to boost a voltage
applied to a gate electrode of a corresponding one of the n  switching TFTs, 
the demultiplexer circuit further includes a plurality of boost circuits configured to increase a voltage to be applied to gate electrodes of the n number of switching TFTs, 
each of the plurality of boost circuits includes
the plurality of boost circuits each  include
a set unit configured to pre-charge a first node connected to the gate electrode,
a set up unit to be driven by a first drive signal S, the set up unit being configured to perform a set operation to pre-charge a node coupled to a corresponding one of the gate electrodes, 
a reset unit configured to reset the potential of the first node, and 

a reset unit to be driven by a second drive signal R, the reset unit being configured to  perform a set operation to pre-charge a node coupled to perform a reset operation to reset a potential of the node, and  
a boost unit configured to boost a potential of the first node pre-charged by the set unit, and
a boost unit to be driven by a third drive signal B, the boost unit being configured to perform a boost operation to increase the potential of the node pre-charged by the set up unit,  

an amplitude of the first drive signal S and an amplitude of the second drive signal R are identical to each other, and

an amplitude of the third drive signal B differs from the amplitudes of the first drive signal S and the second drive signal R.
each of the set unit and the reset unit includes a plurality of TFTs connected in series to each other.
15. The active matrix substrate according to claim 1, wherein the set up unit and the reset unit each include a plurality of TFTs coupled in series to each other.


Although the claims at issue are not identical, they are not patentably distinct from each other because this application claim 28 is broader than the claims 1 and 15 of U.S. Patent No. U.S. 10,622,437 B2 and the application claim are therefore an obvious variant of the claims 1 and 15 of U.S. Patent No. U.S. 10,622,437 B2.

Independent claim 28 of the instant application is broader than the claims 1 and 16 of U.S. Patent No. US 10,896,656 B2 and the claims 1 and 12 of U.S. Pub. No. US 2020/0409193 A1, respectively.  Therefore, double patenting of claim 1 of the instant application is applied to the claims 1 and 16 of U.S. Patent No. US 10,896,656 B2 and the claims 1 and 12 of U.S. Pub. No. US 2020/0409193 A1, respectively.

7.	Claims 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. U.S. 10,622,437 B2. 

The following is an example for comparing claim 29 of this application with claims 1 and 14 of U.S. Patent No. U.S. 10,622,437 B2.
Claim 29 of this application
Claims 1 and 14 of U.S. Patent No. U.S. 10,622,437 B2
29. An active matrix substrate including a display region including a plurality of pixel regions, and a peripheral region lying at periphery of the display region, the active matrix substrate comprising:
1. An active matrix substrate including a display region including a plurality of pixel regions, and a peripheral region lying at periphery of the display region, the active matrix substrate comprising:
a substrate; 
 a substrate;
 a plurality of gate bus lines and a  
 plurality of source bus lines on the   
 substrate;
 a plurality of gate bus lines and a   
 plurality of source bus lines  
 provided on the substrate;
 a source driver disposed in the 
 peripheral region and including a 
 plurality of output terminals;
a source driver arranged in the peripheral region, the source driver including a plurality of output terminals;
a plurality of signal output lines each connected to a corresponding one of the plurality of output terminals of the source driver; and
a plurality of signal output lines respectively coupled to the plurality of output terminals of the source driver; and 
a demultiplexer circuit which includes a plurality of unit circuits supported by the substrate and which is disposed in the peripheral region,
a demultiplexer circuit arranged in the peripheral region, the demultiplexer circuit including a plurality of unit circuits supported by the substrate, 
wherein 
wherein 
each of the plurality of unit circuits of the demultiplexer circuit distributes a display signal from one signal output line of the plurality of signal output lines to n source bus lines of the plurality of source bus lines, where n is an integer larger than or equal to 2, 
the plurality of unit circuits of the demultiplexer circuit each distribute a display signal from one signal output line among the plurality of signal output lines to an n number of source bus lines,  where n is an integer of 2 or greater, among the 
plurality of source bus lines,
each of the plurality of unit circuits includes 
the plurality of unit circuits each include  
n branch lines connected to the one signal output line, and
an n number of branch wiring lines coupled to the one signal output line, and 
n switching TFTs each connected to a corresponding one of the n branch lines, the n switching TFTs being configured to perform individual on/off control of electrical connections of the n branch lines to the n source bus lines, and
an n number of switching thin film transistors (TFTs) respectively  coupled to the n number of branch wiring lines, the n number of switching TFTs being configured to separately on/off-control electrical couplings between the n number of branch wiring lines and the n number of source bus lines, 
the demultiplexer circuit further includes a plurality of boost circuits each configured to boost a voltage
applied to a gate electrode of a corresponding one of the n  switching TFTs, and
the demultiplexer circuit further includes a plurality of boost circuits configured to increase a voltage to be applied to gate electrodes of the n number of switching TFTs, 

the plurality of boost circuits each  include

a set up unit to be driven by a first drive signal S, the set up unit being configured to perform a set operation to pre-charge a node coupled to a corresponding one of the gate electrodes, 

a reset unit to be driven by a second drive signal R, the reset unit being configured to  perform a set operation to pre-charge a node coupled to perform a reset operation to reset a potential of the node, and  

a boost unit to be driven by a third drive signal B, the boost unit being configured to perform a boost operation to increase the potential of the node pre-charged by the set up unit,  

an amplitude of the first drive signal S and an amplitude of the second drive signal R are identical to each other, and

an amplitude of the third drive signal B differs from the amplitudes of the first drive signal S and the second drive signal R.
the demultiplexer circuit includes a plurality of clear circuits each connected to a corresponding one of the plurality of boost circuits and each configured to initialize the corresponding one of the plurality of boost circuits at a prescribed timing.
14. The active matrix substrate according to claim 1, wherein the multiplexer circuit further includes a plurality of clear circuits respectively coupled to the plurality of boost circuits, the plurality of clear circuits being respectively configured to initialize the corresponding boost circuits each at a predetermined timing.


Although the claims at issue are not identical, they are not patentably distinct from each other because this application claim 29 is broader than the claims 1 and 14 of U.S. Patent No. U.S. 10,622,437 B2 and the application claim are therefore an obvious variant of the claims 1 and 14 of U.S. Patent No. U.S. 10,622,437 B2.

Independent claim 29 of the instant application is broader than the claims 1 and 15 of U.S. Patent No. US 10,896,656 B2, claims 1 and 19 of U.S. Pub. No. US 2020/0211489 A1, and the claims 1 and 11 of U.S. Pub. No. US 2020/0409193 A1, respectively.  Therefore, double patenting of claim 1 of the instant application is applied to the claims 1 and 15 of U.S. Patent No. US 10,896,656 B2, claims 1 and 19 of U.S. Pub. No. US 2020/0211489 A1, and the claims 1 and 11 of U.S. Pub. No. US 2020/0409193 A1, respectively.

Allowable Subject Matter
8.		Claims 1, 11-19, 21-23 and 26-27 are allowed.

Conclusion
9.		THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
10.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KWANG-SU YANG/
Primary Examiner, Art Unit 2691